Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT


1. Applicant’s amendments filed on 09/22/20 is acknowledged. 


Claims  1, 5, 8, 9, 10,15,19,35,39, 49,51,52,53,57 and 58 are pending. 


Claims 1, 5, 8, 9, 10,15,19,35,39, 49,51,52,53,57 and 58 read on a method of inducing a population of T cells to proliferate are under consideration in the instant application.


2. The specification on page 1, paragraph 0001 should be amended to reflect the status of the parent  14900913 application, now abandoned.


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1, 5, 8, 9, 10,15,19,35,39, 49,51,52,53,57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent 6905681, US Patent Application  20070274974 (IDS) or W0 2006086716 in view of Tanaka et al ( Medical Chemistry, 2007, v.3 pages 85-99 ) and US Patent 5,498421 , US Patent Application 20150030619 , US Patent 5,114,703 and US Patent Application 20120164231.


US Patent’681 teaches a method of inducing a T cell to proliferate, comprising contacting T cells with a ligand of a T cell receptor (TCR/CD3) complex and a ligand of a costimulatory molecule. US Patent’681 teaches that a ligand of a T cell receptor (TCR/CD3) complex is anti-CD3 antibody and a  ligand of a costimulatory molecule is B7-1 or B7-2 or anti-CD28 antibody. US Patent’’681 further teaches the presence of IL-2 in the culture medium. US Patent’681 teaches that after stimulation T cell can be separated from said ligands ( see entire document, paragraph 6, 7, 9, 

US Patent Application ‘974 teaches   a method of inducing a T cell to proliferate, comprising contacting said cells with a composition comprising hydrophobic molecule with conjugated anti-CD3 and anti-CD28 antibodies ( see entire document, paragraphs 0037,0063, 0064, 0074,0080, 0090-0094 in particular).

WO’716  teaches   a method of inducing a T cell to proliferate, comprising contacting said cells with a composition comprising hydrophobic molecule with conjugated anti-CD3 and anti-CD28 antibodies ( see entire document, pages 1-3, 9,16-18 in particular).


It is noted that US Patent 6,905681,  US Patent Application 20070274974 (IDS) or W0 2006086716 or WO 2011078990 does not explicitly teaches that said composition for inducing T cell proliferation comprising an albumin  and perfluorooctylbromide (PFOB). 

Tanaka et al., teach a method of inducing T cells proliferation comprising contacting said cells with a composition comprising an albumin ( see entire document).

US Patent’ 421 teaches method for producing   albumin-coated microparticles comprising mixing albumin with hydrophobic compounds and forming polymeric micrometer-scale droplets. US Patent’ 421 teaches that said microparticles can be used for targeting and activating T cells ( see entire document, paragraphs  125, 226, 244 in particular).

US Patent Application’619 teaches a method of activation T cells comprising culturing said cells in the presence of  anti-CD3 and anti-CD28 antibodies adsorbed  to the hydrophobic compound ( see entire document, paragraphs 0111,  0149 and 0157).

US Patent ‘703 teaches the use of hydrophobic compound such as PFOB for producing microparticles to be used for various applications ( see entire document paragraphs  4 and 38 in particular).
 
US Patent Application  ‘231  teaches the use of hydrophobic compound such as PFOB for producing microparticles to be used for various applications ( see entire document paragraphs  0056 and 0061 in particular).
 


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).
It would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to  add  an albumin and PFOB to a composition comprising a ligand of a T cell receptor (TCR/CD3) complex and a ligand of a costimulatory molecule with a reasonable expectation of success because the prior art suggests  each of these two compounds can be used for the same purpose, i.e. to induce T cell proliferation. 

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 


From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. No claim is allowed.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644